Citation Nr: 0835875	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-40 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee as 
secondary to chronic left knee strain with instability.

2.  Entitlement to a rating in excess of 20 percent for 
chronic left knee strain with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that during the pendency of the appeal, in 
October 2005, the RO granted an increase for chronic left 
knee strain with instability to 20 percent effective January 
14, 2005.  


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left knee 
is productive of flexion ranging from 110 to 130 degrees, 
extension ranging from 10 degrees of limitation to a full 
extension; the range of motion was not additionally limited 
by pain, fatigue, weakness or lack of endurance following 
repetitive use though pain was increased.

2.  The veteran's chronic left knee strain with instability 
is productive of moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee as 
secondary to chronic left knee strain with instability, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2007).

2.  The criteria for a rating in excess of 20 percent for 
chronic left knee strain with instability, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in March 2005, prior to the 
initial adjudication of his claims in the May 2005 rating 
decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March and April 2006, pertaining to the downstream disability 
rating and effective date elements of his claims.

Moreover, it is well to observe that a separate evaluation 
for degenerative joint disease of the left knee as secondary 
to chronic left knee strain with instability has been 
established and an initial rating for this condition has been 
assigned.  Thus, the veteran has been awarded the benefit 
sought, and such claim has been substantiated.  See Dingess 
v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. 
§ 5103(a) notice is no longer required as to this matter, 
because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the veteran a separate 
evaluation for degenerative joint disease of the left knee as 
secondary to chronic left knee strain with instability and 
assigning an initial disability rating for this condition, he 
filed a notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
veteran a Statement of the Case in October 2005 that 
addressed the initial rating assigned for his degenerative 
joint disease of the left knee as secondary to chronic left 
knee strain with instability, included notice of the criteria 
for a higher rating for that condition, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the March  
2005 VCAA letter did not satisfy all of the elements required 
by the recent Vazquez-Flores decision.  Nonetheless, the 
veteran was not prejudiced in this instance, as the March 
2005 letter did provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) to support his claims for increased compensation.  In 
addition, the October 2005 Statement of the Case provided the 
veteran with the specific rating criteria for his service-
connected disabilities and explained how the relevant 
diagnostic codes would be applied.  These factors combine to 
demonstrate that a reasonable person could have been expected 
to understand what was needed to substantiate the claims.

Similarly, the veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claims.  The 
veteran submitted evidence including VA outpatient treatment 
reports, VA examination reports, private medical records and 
statements by the veteran and his representative in which he 
describes his current symptomatology and the effect on his 
daily life.  Based on this evidence, the Board is satisfied 
that the veteran had actual knowledge of what was necessary 
to substantiate his increased rating claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records, VA 
medical records, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Moreover, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different "staged" ratings may be 
warranted for different time periods.

Relevant Facts

VA outpatient treatment reports from January 2004 to January 
2006 reflect that the veteran was treated for left knee 
problems including pain, genu recurvatum and a valgus 
deformity and used a brace for support on the left knee.  In 
November 2004, the veteran reported increased pain as well as 
limited movement in the left knee and the use of a brace on 
the left knee that was helpful.  

A March 2005 VA examination report reflects the veteran used 
a cane while walking, used a metal brace continuously since 
2004 while walking and, at times, used a steel adaptive 
crutch.  The veteran reported pain was at a 10 out of 10 
without the use of a brace and with the use of the brace pain 
was at a 5 out of 10 with a continual aching.  Without a 
brace, he reported a non-radiation combination of a crushing 
and throbbing sensation in the left knee.  Flare-ups occurred 
every day without the use of a brace and lasted approximately 
36 hours for which the veteran reported he needed bed rest to 
alleviate the symptoms, thereby discontinuing all his 
activities.  The veteran was not currently employed and 
stated that he was unable to engage in his occupation as a 
horseshoe since 1970, was unable to ride horses or perform as 
a carriage driver and was bed bound at night.  

A physical examination reflected upon active range of motion, 
flexion to 10 degrees without pain and to 132 degrees total 
and extension to 4 degrees without pain and to 10 degrees 
total.  The range of motion after repetitive motion revealed 
flexion to 130 degrees with a pain response of 10 out of 10 
and extension to 10 degrees.  Lachman test on the left was 
negative.  Drawer test was positive on the left with 
approximately 10 degrees displacement anteriorly.  
Ballottement was negative for effusion.  Varus and valgus 
stress  was negative.  He had positive crepitus with 
palpation.  The examiner noted that the range of motion was 
not additionally limited by repetitive use, although pain had 
significantly increased to 10 out of 10.  When the veteran 
was put in a standing position without the use of a brace, 
lateral and medial displacement was observed with active 
movement.  Crepitus was felt upon flexion and extension of 
the joint.  The examiner noted that no stability was found.  
The veteran was diagnosed with chronic left knee strain and 
degenerative joint disease of the left knee.  

In a March 2005 private medical report, a private physician 
reported that the veteran had chronic knee pain for at least 
five years and within the last three to four years, the VA 
provided the veteran with shelf bracing.  After finding that 
other braces were not helpful, the veteran obtained a double 
upright KAFO brace providing more comfort and stability.  The 
physician reported that the veteran's instability was 
significant enough that he could no longer ambulate without a 
brace and that the veteran has had deterioration of the knee 
for many years though he was only able to receive treatment 
for such in recent years.

An October 2005 VA examination report noted the veteran's 
left knee gradually developed increasing dull pain in 2002 
for which he is currently receiving treatment.  The veteran 
took medication daily, used a cane with walking and used a 
knee brace since 2004.  He reported a crushing, throbbing 
sensation to the left knee that felt like bone on bone.  The 
veteran also reported the he had fallen several times due to 
instability over the past three months, though instability 
was ongoing for 30 years since he hyper extended the left 
knee  during a mine explosion.  He reported constant pain of 
a moderate nature that flares-up to a 10 out of 10, or 
severe, with walking a few yards.  He had stiffness.  
Aggravating factors included walking more than a few yards, 
standing more than 30 minutes or bending of the knee.  Flare-
ups occurred every day, lasted for one to two hours and 
stopped the veteran's activates of daily living.  

A physical examination of the left knee revealed extension to 
0 degrees midline without pain, flexion to 10 degrees without 
pain and to 130 degrees total.  The left knee was positive 
for anterior and posterior displacement with drawers which 
the examiner described as moderate instability.  The examiner 
noted the left knee was observed for varus deformity and was 
documented with a CAT scan in September 2002 which 
demonstrated a small metallic foreign body at the patella.  
An x-ray from March 2002 of the left knee showed minimal 
degenerative changes with suprapatellar effusion.  The 
examiner found that the range of motion was not additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  The knee was found positive for 
crepitus.  In referencing an October 2005 x-ray, the examiner 
noted small pieces of shrapnel at the anterior aspect of the 
knee in the superficial subcutaneous fat, a mild spurring of 
the articular surface of the patella and mild medial 
compartment narrowing.  The veteran was diagnosed with a 
chronic left knee sprain with laxity.  The examiner concluded 
that the veteran's instability was considered moderate and 
that the current function of the left knee was better than if 
amputated and replaced by a prosthesis.

In a December 2005 private medical report, the veteran's 
private physician reported that the veteran's primary 
limiting factor was the pain and degeneration of his left 
knee from which he was unable to continue safely and 
independently in all of his activities of daily living.  The 
physician reported that without continued support of the 
veteran's current KAFO leg brace and the use of the C-leg 
prosthesis on his right leg, he would not be independent in 
his activities of daily living and would require significant 
assistance.

In a January 2006 VA examination, the veteran reported that 
the chronic and progressive pain in the left knee has 
inhibited his ability to maintain gainful employment.  He 
reported his knee felt unstable without the use of a brace.  
Pain was mainly anterior and on the medial and lateral 
aspects of the knee and instability was aggravated by sitting 
or standing.  Flare-ups occurred twice a week.  The veteran 
also ambulated with a cane.  He had some physical therapy, 
saw rehabilitation doctors and took medication for the pain.  

A physical examination of the left knee revealed a full 
extension, flexion to 110 degrees, after which he refused to 
do any more active range of motion.  He was able to do an 
active strait leg raise.  No areas of point tenderness were 
found.  The veteran was hyperesthetic to any palpation below 
the knee.  There was no gross limb leg discrepancy.  Peroneal 
nerve function was grossly intact.  He ambulated with 
reciprocal heel-toe antalgic gait with a cane in his right 
hand.  A ligamentous examination revealed no gross 
ligamentous instability of the anterior cruciate, posterior 
cruciate, medial or lateral collateral ligaments, but it was 
difficult to get a pure examination secondary to his 
discomfort.  Radiographs taken earlier showed early medial 
compartment narrowing and a small foreign body of the 
inferior pole of the patella.  The examiner concluded that 
the veteran had chronic left knee pain with no evidence of 
clinical ligamentous instability or advanced degenerative 
changes.  The examiner further stated that the veteran's 
function objectively was actually quite good and would not be 
improved by any type of amputation with prosthetic 
replacement and would probably decrease his function because 
it would require an increase in cardiovascular output.

A May 2007 private medical report reveals the veteran 
reported a loss of motion and balance and falling daily 
without a cane.  He reported having to use a handheld urinal 
at night as his right leg prosthesis and left leg brace were 
removed at night.  A physical examination revealed that with 
the brace, the veteran could extend to 0 degrees without 
hyperextension and flex to 110 degrees.  Without the leg 
brace when the veteran stood, he hyperextended 15 degrees.  
Mediolaterally he did not have instability.  Varus and valgus 
alignment appeared intact.  Motor strength was 4 out of 5.  
The physician believed that a brace was required for 
ambulation due to the injury to the left leg and the stress 
placed upon it as well as some posterior instability to the 
left knee although the veteran does quite well in ambulation 
using only a cane.

Analysis 

I.  An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee as secondary to 
chronic left knee strain with instability

The veteran's degenerative joint disease of the left knee is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 which 
provides that arthritis due to trauma that is substantiated 
by X-ray findings is to be rated as degenerative arthritis.  
Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the veteran's 
degenerative joint disease of the left knee as secondary to 
chronic left knee strain with instability is appropriately 
evaluated as 10 percent disabling and does not warrant a 
higher disability rating at any time since the date of claim 
on January 14, 2005.  The objective findings of record did 
not reflect limitation of motion of the left knee with 
extension of the leg limited to 15 degrees or flexion of the 
leg limited to 30 degrees as is required for a 20 percent 
disability rating.  In this regard, the Board acknowledges 
that the range of motion for the left knee demonstrates that 
flexion ranged from 110 to 130 degrees, extension ranged from 
10 degrees of limitation to a full extension and the range of 
motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use though 
pain did increase.  Even considering the veteran's subjective 
complaints of pain, the medical evidence of record did not 
note any additional limitation of motion demonstrated upon 
repetitive motion that would support an evaluation in excess 
of the 10 percent presently assigned.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2007); see also 38 
C.F.R. §§ 4.45, 4.59 (2007).  Thus, the preponderance of the 
evidence is against the veteran's claim.

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, the 
veteran's left knee has already been considered and rated 
under Diagnostic Code 5257.  See VAOPGCPREC 9-98.  Moreover, 
while degenerative joint disease of the left knee was noted, 
the veteran was appropriately evaluated on the basis of 
limitation of motion as directed under Diagnostic Code 5010.  
Thus, there is no other applicable diagnostic code which 
provides for an evaluation in excess of 10 percent for the 
veteran's degenerative joint disease of the left knee based 
upon the evidence of record.  38 C.F.R. § 4.71a.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial evaluation in excess of 10 percent at 
any time since the effective date was assigned for a separate 
evaluation for degenerative joint disease of the left knee as 
secondary to chronic left knee strain with instability on 
January 14, 2005.  See Fenderson, 12 Vet. App. at 125-26.  
That is to say, the veteran's disability has been no more 
than 10 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.  

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee as 
secondary to chronic left knee strain with instability is not 
warranted at any time since the effective date was assigned 
for a separate evaluation on January 14, 2005.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

II.  A rating in excess of 20 percent for chronic left knee 
strain with instability

The veteran's chronic left knee strain with instability is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 which 
provides ratings for other impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  Separate disability ratings 
are possible for arthritis with limitation of motion under 
Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the veteran's 
chronic left knee strain with instability is appropriately 
evaluated as 20 percent disabling and does not warrant a 
higher disability rating at any time since the date of claim 
on January 14, 2005.  The evidence of record does not 
demonstrate severe instability of the left knee so as to 
warrant a rating of 30 percent.  In this regard, the Board 
notes that while the veteran's private physician stated in 
December 2005 that without continued support from the KAFO 
leg brace and the use of a C-leg prosthesis, the veteran 
would not be independent in his activities of daily living, 
the March and October 2005 VA examinations found that 
moderate instability was present.  In fact, the January 2006 
VA examination concluded that there was no evidence of 
clinical ligamentous instability and the veteran's function 
objectively was actually quite good.  Moreover, while the May 
2007 private medical record noted the veteran's reports of 
loss of motion and balance in the left knee as well as his 
falling daily without a cane, the physician concluded that a 
brace is required for ambulation as there is some posterior 
instability in the left knee and the veteran does quite well 
using only a cane.  Therefore, the preponderance of the 
evidence is against a higher rating for the veteran's chronic 
left knee strain with instability.

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, the 
veteran's left knee has already been considered and rated 
under Diagnostic Codes 5010, 5260 and 5261.  See VAOPGCPREC 
9-98.  Thus, there is no other applicable diagnostic code 
which provides for an evaluation in excess of 20 percent for 
the veteran's chronic left knee strain with instability based 
upon the evidence of record.  38 C.F.R. § 4.71a.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 20 percent at any time 
since the January 14, 2005 effective date awarded by the RO 
in October 2005.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is to say, the veteran's disability has been no 
more than 20 percent disabling since that date, so his rating 
cannot be "staged" because the 20 percent rating represent 
his greatest level of functional impairment attributable to 
this condition since that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 20 
percent for chronic left knee strain with instability is not 
warranted at any time since the January 14, 2005 effective 
date awarded by the RO in October 2005.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's disabilities present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the veteran's disabilities.  Although the veteran 
stated in the March 2005 VA examination that he was unable to 
work in his profession and the December 2005 private report 
noted that the veteran would not be independent in his 
activities of daily living without the use of a brace, the 
evidence of record does not reflect that this is due solely 
to the service-connected disabilities currently on appeal.  
As a result, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee as secondary to 
chronic left knee strain with instability is denied.

A rating in excess of 20 percent for chronic left knee strain 
with instability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


